Case: 17-11913    Date Filed: 08/04/2017   Page: 1 of 2


                                                           [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            _______________________

                                   No. 17-11913
                               Non-Argument Calendar
                             _______________________

                     D.C. Docket No. 5:00-cr-00037-LJA-CHW-1

UNITED STATES OF AMERICA,

                                              Plaintiff – Appellee,

versus

RANDY BERNARD BRAGG,

                                              Defendant – Appellant.

                             _______________________

                    Appeals from the United States District Court
                        for the Middle District of Georgia
                            _______________________

                                  (August 4, 2017)

Before MARCUS, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

         Following the Surpeme Court’s decision in Johnson v. United States, 135 S.

Ct. 2551 (2015), the district court vacated Randy Bragg’s 210-month sentence,
              Case: 17-11913    Date Filed: 08/04/2017   Page: 2 of 2


which had been imposed under the Armed Career Criminal Act, 18 U.S.C. §

924(e).   Because the ACCA no longer applied to Mr. Bragg, his maximum

statutory sentence for violating 18 U.S.C. § 922(g) was 10 years, and his advisory

guideline range was 57-71 months.

      By the time of the resentencing hearing, Mr. Bragg had served

approximately 198 months in prison – 78 months more than his maximum 10-year

sentence. So both Mr. Bragg and the government asked the district court to impose

a sentence at or below the 10-year maximum. The government told the district

court that a sentence of time served (i.e., 198 months) would be illegal because it

would exceed the 10-year maximum.

      The district court varied upward and imposed a sentence of time served.

Because Mr. Bragg had served approximately 198 months in prison, the time-

served sentence exceeded the 10-year maximum and constituted reversible error.

We therefore vacate Mr. Bragg’s sentence and remand for resentencing. See, e.g.,

United States v. Sanchez, 586 F.3d 918, 930 (11th Cir. 2009) (holding that sentence

exceeding statutory maximum constituted plain error and required vacator). The

district court shall impose a sentence at or below the 10-year statutory maximum.

      VACATED AND REMANDED.




                                         2